Title: To Alexander Hamilton from James McHenry, 29 March 1799
From: McHenry, James
To: Hamilton, Alexander



Private
Philada. 29 March 1799
Dear Sir

I have to acknowledge your private letters under date of the 14, 18 & 19th inst.
All I intended by the observation in my public letter relative to the regimental Paymasters &c. was, that as these were to be Lieutenants, and the 3 additional lieutenants described in the late law, under these characters, had not been, it was proposed they should be appointed. I have no objection to the custom which has prevailed for selecting pay-masters from the body of Lieutenants.
You will see by the law that Regimental paymasters must give bond in the sum of 5000 Dollars, with one or more sufficient securities, for the faithful discharge of the duties of ⟨their⟩ office. You will of course take measures to have this done, and the bonds transmitted to me as soon as possible, that there may exist no reason for delaying the transmission to them of the recruiting money. The same operation must be performed by the pay-masters on the old establishment respecting which you will also take order.
I like the alternative suggested in the oath of Inlistment, as to the term of service viz. “for and during the continuance &c, or for the term of 5 years at the option of the U S.” and yet I foresee that such a measure might excite clamours, and be misunderstood.
It may be thought, that by this option, the Executive would actually raise 13,000 men for 5 years certain, whereas the law enables it to raise about 5000 only for this period. That consequently this option would be an essential departure from law.
The saving to the public, in case of the new army being soon disbanded by filling up the old army to its compliment with the soldiers would be wholly overlooked.
Upon the whole it will be perhaps the safest course to follow the letter of the law in the articles of inlistment. It strikes me besides as it seems to have done you, that men will more readily inlist for the casual duration, than for the known term of five years.
You sent but one letter for General Wilkinson. I have had advice of its arrival at Knoxville in Tenessee and of its having been sent forward by express.
I have never observed in Elliot any strong desire of Independence or disregard to orders. Perhaps his being of the Court Martial prevented him from answering your letter.
I intended that you would put every thing in train for commencing the recruiting service the moment you received an account that a sufficiency of cloathing was ready for the purpose, and that, if you thought proper, you might direct inlistments in a certain way to be made in the mean while.
I have now noticed most if not all the points contained in your private letters and I believe most all your ideas in any public ones.
The regular troops ordered to the scene of Insurrection have all reached their first points of destination, except the company from this place which is to march when ordered by Gen. Macpherson. The general received his instructions on Monday last and every thing dependent on me has been done which regards the expedition. It seems that the adjutant general from this State has not yet been able to furnish him with certain necessary returns. Is it not remarkable that however slightly the present Governor of Pennsylvania comes in contact with insurrection that delay becomes unavoidable in quelling it.
yours sincerely and affectionately

James McHenry
Majr Gen Alex Hamilton

